DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 50, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over by McClelland (US 9,573,128 B1, with an effective filing date of September 6, 2012) in view of Carter et al. (US 2014/0120608 A1), herein referred to as Carter.
Regarding claim 49, McClelland teaches a multi-layer cell culture device (Abstract), comprising: a first chamber (250) configured to contain fluid and comprising a first end and a second end (Figs. 6-9; Col. 8, lines 1-21); wherein the first chamber (250) comprises a first aperture (280) for introducing or removing fluid from the first chamber (250) (Col. 8, lines 1-21); wherein the first chamber (250) comprises an interior inclined surface (Figs. 6-9); wherein the interior inclined surface and the first aperture for introducing or removing fluid from the first chamber are at opposite ends of the first chamber (Figs 6-9); a second chamber (100) positioned below the first chamber, the second chamber configured to contain fluid, comprising at least a second aperture (110 for introducing; 170 for removing) for introducing or removing fluid from the second chamber (100) (Figs. 6-9; Col. 4, lines 6-28; Col. 8, lines 1-51); the first (250) and second (100) chambers fluidly connected such that fluid in the first chamber (250) 
McClelland, however, does not explicitly describe an embodiment wherein the first and second chambers each comprise a vent. 
Carter, however, teaches a multi-layered cell culture vessel (Abstract) wherein the vessel (10) comprises a vent (22, 24) (Paragraph [0061]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the vents as described by Carter to improve gas diffusion and gas exchange within the cell culture device (Carter: Paragraph [0063]).

Regarding claim 50, McClelland and Carter teach the combination as described above.  McClelland further states that the second chamber (100) comprises a cell culture surface having an array of microwells (120) for confinement of cells (Figs. 1, 2, 5, 8, and 9; Col. 3, line 46-Col. 4, line 28). McClelland does not explicitly describe that this device can be used for spheroid cell culture, but the presence of the cylindrical culture wells implies that this device could accommodate spheroid cell culture (Figs. 1, 2, 5, 8, and 9; Col. 3, line 46-Col. 4, line 28).

Regarding claim 52, McClelland and Carter teach the combination as described above.  McClelland additionally states that the microwells comprise a non-adherent material (Col. 7, lines 21-41: listed materials are known in the art to be non-adherent).  
.


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter, and further in view of Hochstrasser et al. (US 2007/0264164 A1), herein referred to as Hochstrasser.
Regarding claim 51, McClelland and Carter disclose the combination as previously described, but fails to teach an embodiment wherein the microwells have rounded well-bottoms. 
Hochstrasser, however, teaches a multi-well plate for mixing a fluid comprising a plurality of wells (Abstract), wherein the bottom of at least one of the said wells is rounded (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the rounded-bottom wells described by Hochstrasser, as a rounded bottom allows to lower the dead volume of a fluid in the well and it allows to further improve the complete .

Claims 55, 56, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter, and further in view of Huang (US 8,679,751), hereinafter referred to as Huang.
Regarding claim 55, McClelland and Carter teach the combination as previously described, but fail to explicitly teach an embodiment comprising a cell-retention apparatus.
Huang, however, teaches system and method for isolating viable cells (Abstract) wherein the second chamber further comprises a cell-retention apparatus for preventing cells in the second chamber from entering the third chamber (Col. 18, lines 48-59; Col. 21, lines 30-41). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the cell-retention apparatus described by Huang to control what particles and fluids can pass through the device (Col. 18, lines 48-64).

Regarding claim 56, McClelland teaches the multi-layer cell culture device as previously described, but fails to explicitly teach an embodiment comprising a cell-retention apparatus. Huang, however, teaches a system and method for isolating viable cells (Abstract) wherein the cell-retention apparatus is a weir (Col. 18, lines 48-59; Col. 21, lines 30-41). It would have been obvious to one having ordinary skill in the art at the 

Regarding claim 67, McClelland teaches the multi-layer cell culture device as previously described, wherein the first chamber (250) is a feed chamber, the second chamber (100) is a culture chamber, and the third chamber (250, as shown in Fig. 9) is a waste chamber (Col. 8, lines 1-51).

Claims 53, 57, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter, further in view of Martin et al. (US 2008/0118974 A1), herein referred to as Martin.
Regarding claim 53, McClelland and Carter disclose the combination as previously described, but fail to explicitly describe an embodiment wherein the cell culture surface comprises gas permeable material. 
Martin, however, teaches a multilayered cell culture apparatus (Abstract) wherein the cell culture surface (114) comprises a gas permeable material (Paragraph [0032]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the gas permeable material described by Martin to ensure there is adequate oxygen and nutrient supply to the culture chamber (Martin: Paragraph [0016]; Paragraph [0032]).


Martin, however, teaches a multilayered cell culture apparatus (Abstract) wherein the cell culture surface (114) comprises a gas permeable material, and between each compartment, there is a spacer material (116) that create a gas space (103) below the gas permeable cell culture surface (114) (Paragraph [0032]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the gas permeable material and spacer described by Martin to ensure there is adequate oxygen and nutrient supply to the culture chamber (Martin: Paragraph [0016]; Paragraph [0032]).

Regarding claim 66, McClelland teaches the multi-layer cell culture device as previously described, but does not explicitly teach the device being able to support the growth of attachment-dependent cells. 
Martin, however, teaches a multilayered cell culture apparatus (Abstract) wherein the cell culturing compartments (114) as a substantially planar horizontal surface for supporting growth of attachment-dependent cells (Paragraph [0043]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the planar surfaces to accommodate the desired type of cells within the culture device (Paragraph [0043]).
Claim 58, 59, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter, further in view of Madlambayan et al. (US 2007/0160582 A1), herein referred to as Madlambayan.
Regarding claim 58, McClelland and Carter disclose the combination as previously described.  Fluid in the McClelland device unidirectionally and continuously flows by gravity flow from the first chamber (250) into the second chamber (100) through the second aperture (110) of the second chamber (100) (Abstract; Col. 8, lines 1-51).  McClelland fails to explicitly teach an embodiment wherein the fluid flows from the first chamber into the second chamber by at least one connector comprising tubing.
Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) comprising a primary cell culture bag and a secondary cell culture bag, wherein the primary cell culture bag and the secondary cell culture bag are connected via tubing with a flow regulator (Fig. 4.1 (A); Paragraph [0048]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the described features of Madlambayan to regulate fluid transfer between the cell culture chambers (Madlambayan: Paragraph [0048]).

Regarding claim 59, McClelland teaches the multi-layer cell culture device as previously described, but fails to teach an embodiment wherein the fluid flows from the first chamber into the second chamber by at least one connector comprising tubing. Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) comprising a primary cell culture bag and a secondary cell culture bag, 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the described features of Madlambayan to regulate fluid transfer between the cell culture chambers (Madlambayan: Paragraph [0048]).

Regarding claim 60, McClelland teaches the multi-layer cell culture device as previously described, but fails to teach an embodiment wherein the fluid flows from the first chamber into the second chamber by at least one connector comprising tubing.
Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) wherein the flow regulator is a valve (Fig. 4.1 (A); Paragraph [0048]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the described features of Madlambayan to regulate fluid transfer between the cell culture chambers (Madlambayan: Paragraph [0048]).

Regarding claim 61, McClelland and Carter disclose the combination as described above, but fail to teach an embodiment wherein the culture chambers are fluidly connected by a cannula.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the cannula and septum assembly described by Madlambayan to allow for sterile filling, sampling, or emptying of the culture chambers (Madlambayan: Paragraph [0071]).

Regarding claim 62, McClelland teaches a multi-layer cell culture device (Abstract), comprising: a first chamber (250) configured to contain fluid and comprising a first end and a second end (Figs. 6-9; Col. 8, lines 1-21); wherein the first chamber (250) comprises a first aperture (280) for introducing or removing fluid from the first chamber (250) (Col. 8, lines 1-21); wherein the first chamber (250) comprises an interior inclined surface (Figs. 6-9); wherein the interior inclined surface and the first aperture for introducing or removing fluid from the first chamber are at opposite ends of the first chamber (Figs 6-9). McClelland fails to explicitly teach an embodiment comprising a cannula. 
Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) wherein the first and second chambers are fluidly connected by a cannula fluidly connected to the first chamber and at least a first septum fluidly 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the cannula and septum assembly described by Madlambayan to allow for sterile filling, sampling, or emptying of the culture chambers (Madlambayan: Paragraph [0071]).

Claim 63, 64, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter, further in view of Gevaert et al. (US 2013/0309771 A1), herein referred to as Gevaert.
Regarding claim 63, McClelland and Carter disclose the combination as described above.  The McClelland device is capable of accommodating various cell types (Abstract; Claims 21-22; Col. 6, lines 60-67-Col. 7, lines 1-8). McClelland does not explicitly describe an embodiment wherein the first chamber contains a first population of cells, and the second chamber contains a second population of cells. 
Gevaert, however, a multi-chamber co-culture bioreactor system capable (Paragraph [0033]), wherein a first chamber contains culture media and a first 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the separate populations of cells as described by Gevaert to allow biochemical communication between the various cell types while maintaining the different cell types in a physically separated state (Gevaert: Paragraph [0033]).

Regarding claim 64, McClelland teaches the multi-layer cell culture device as previously described, wherein the device is capable of accommodating various cell types (Abstract; Claims 21-22; Col. 6, lines 60-67-Col. 7, lines 1-8). McClelland does not explicitly describe an embodiment wherein the first chamber contains a first population of cells, and the second chamber contains a second population of cells. 
Gevaert, however, teaches a multi-chamber co-culture bioreactor system capable (Paragraph [0033]), wherein the first population of cells comprises peripheral blood mononuclear cells (PBMCs) and the second population of cells comprises T cells (Paragraphs [0034]-[0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the separate populations of cells as described by Gevaert to allow biochemical communication between the various biocompatible cell types while maintaining the different cell types in a physically separated state (Gevaert: Paragraph [0033]).


Gevaert, however, teaches a multi-chamber co-culture bioreactor system capable (Paragraph [0033]), wherein the first population of cells comprises fibroblasts and the second population of cells comprises stem cells.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the separate populations of cells as described by Gevaert to allow biochemical communication between the various biocompatible cell types while maintaining the different cell types in a physically separated state (Gevaert: Paragraph [0033]).

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of McClelland with Carter is deficient because Carter does not teach a first and second chamber that each include a vent.  However, McClelland – the primary reference – already teaches a first and second chamber.  Carter is relied upon for teaching the state of the art regarding cell culture containers that include a vent.  Accordingly, it would have been obvious to provide any In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799